Judgment of the Supreme Court, Kings County, rendered August 5, 1974, affirmed. The case is remitted to the Criminal Term so that defendant may be sentenced nunc pro tunc on Count No. 15 of the indictment. Defendant was found guilty of Count No. 15 of the indictment, but, due to an oversight and to misinformation provided to it, the trial court neglected to sentence defendant on this count. Accordingly, sentence must be imposed, as of the date of the original sentencing. Martuscello, Acting P. J., Christ, Shapiro, Titone and Hawkins, JJ., concur.